Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warren Cutha Hester, II, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hester v. Beckley Register Herald, No. 5:07-cv-00891, 2009 WL 2032033 (S.D.W.Va. July 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.